15 S.W.3d 532 (2000)
Ex parte Andre Roland STOKES, Applicant.
No. 73740.
Court of Criminal Appeals of Texas.
March 22, 2000.
Andre Roland Stokes, pro se.
Melissa Winblood, Asst. DA, El Paso, for the State.

OPINION
The opinion was delivered PER CURIAM.
This is a post-conviction application for a writ of habeas corpus filed pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of possession of cocaine and punishment, enhanced by a prior conviction, was assessed at five years imprisonment. No appeal was taken from this conviction.
Applicant contends that he has not been given all the time credit he is due on this conviction. However, this application was filed in the district clerk's office on January 5, 2000, and does not include any documents reflecting that Applicant has received a written decision from the office of time credit resolution for the Texas Department of Criminal Justice. Further, Applicant does not allege that it has been more than 180 days since he submitted an allegation of time credit error to that office, and the record reflects Applicant was not within 180 days of his presumptive *533 release date on the date he filed this application.
All persons seeking time credit relief in an application filed pursuant to Art. 11.07, § 3, filed in the district clerk's office on or after January 1, 2000, must show that a written decision has been obtained or that he is within 180 days of release according to current department records, or must allege that he sought resolution of his credit complaint more than 180 days before the application was filed. V.T.C.A. Gov't.Code § 501.0081. Applicant has not met any of these statutory predicates for raising a time credit complaint, so this application must be dismissed.